           Case 3:20-cv-01877-JD Document 15 Filed 04/03/20 Page 1 of 2




 1   William R. Restis (State Bar Number 246823)
     william@restislaw.com
 2   THE RESTIS LAW FIRM, P.C.
     402 W. Broadway, Suite 1520
 3   San Diego, California 92101
     Telephone: +1.619.270.8383
 4
     [Additional Counsel Listed On Signature Page]
 5
     Counsel for Plaintiff and the Putative Class
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

11
     COLIN PRENDERGAST, individually and on          Case No: 3:20-cv-01877-JD
12   behalf of all others similarly situated,
13          Plaintiff,                               NOTICE OF APPEARANCE OF WILLIAM
14                                                   R. RESTIS
              v.
15
     ROBINHOOD FINANCIAL, LLC, a Delaware
16   limited liability company, ROBINHOOD
     SECURITIES, LLC, a Delaware limited liability
17   company, and ROBINHOOD MARKETS, INC.,
     a Delaware corporation,
18
19          Defendants.

20
21
22
23
24
25
26
27
28
      NOTICE OF APPEARANCE OF WILLIAM R. RESTIS                                  3:20-cv-01877-JD
            Case 3:20-cv-01877-JD Document 15 Filed 04/03/20 Page 2 of 2




 1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE THAT William R. Restis of THE RESTIS LAW FIRM, P.C., having

 3   been permitted to practice in this district, hereby appears as counsel of record on behalf of Plaintiff
 4   COLIN PRENDERGAST, individually and on behalf of all others similarly situated. Effective
 5   immediately, please add William R. Restis as an attorney to be noticed on all matters.
 6
                                                        THE RESTIS LAW FIRM, P.C.
 7
 8    Dated: April 3, 2020                               /s/ William R. Restis
                                                        William R. Restis, Esq.
 9                                                      william@restislaw.com
                                                        402 W. Broadway, Suite 1520
10                                                      San Diego, CA 92101
                                                        Tel: (619) 270-8383
11
                                                        LITE DEPALMA GREENBERG, LLC
12
                                                        Joseph J. DePalma*
13                                                      jdepalma@litedepalma.com
                                                        Steven J. Greenfogel*
14                                                      sgreenfogel@litedepalma.com
                                                        Jeremy Nash*
15                                                      jnash@litedepalma.com
                                                        570 Broad Street, Suite 1201
16                                                      Newark, NJ 07102
17                                                      Tel: (973) 623-3000
                                                        Fax: (973) 623-0858
18
                                                        Attorneys for Plaintiff and the Putative Class
19
                                                        * Applications for these attorneys to appear
20                                                      before this Court pro hac vice have been
                                                        submitted.
21
22
23
24
25
26
27
28                                                      -1-
      NOTICE OF APPEARANCE OF WILLIAM R. RESTIS                                              3:20-cv-01877-JD
